DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendments, filed 11/23/2020, to claims 1, 12-14, 16, 18 acknowledged by Examiner. Additionally, applicant cancelled claim 2-4 and 10 and 15, and added 21-24.
Claims 1, 5-9, 11-14, 16-24 are now pending.
Response to Arguments
	
First Argument:
	The dental bite block of CIVCO engages only the maxillary teeth.
	Examiner’s Response:
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. Firstly see updated rejection below. Secondly, the device of Civco as seen in the Annotated Figures below and in the video, is shown to go into the mouth such that the dental tray of the bite block is molded to the maxillary teeth; however, the underside of the tray is capable of having the mandibular teeth abut into the underside when molding such that the mandibular teeth are capable of being engaged (see 20:22-20:40 of Civco training video).
Second Argument:
	Civco does not disclose an integral bite-block airway or the bite block being ring-shaped and oriented parallel to a direction of bite.
	Examiner’s Response:
	Applicant's arguments with respect to the claims have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments.
Third Argument:
	Prior art fails in having a tongue diverter as claimed.
	Examiner’s Response:
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. The tongue diverter 10 of White is capable of diversion in the claimed directions (see rejection below) because “diversion” can be through either direct force or through opening up a path way thus diverting the tongue in such a direction. And the diverter 10 is capable of diverting in a variety of ways as claimed, see rejection below.
Fourth Argument:
	Applicant asserts that the entire external aspect of Civco is the retainer means and not just the cover plate, and as such Civco fails to meet the claim language.
	Examiner’s Response:
	Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. Firstly, the interpretation of Civco has been altered in the rejection below thus making much of this discussion moot. Secondly, the releasable plate is entirely viable as interpreting as the “retainer means” with the structure (such as the “toothed lugs”) it attaches to being a part of the bite block structure, wherein it is the attachment of the plate that causes retaining of the mask.
	As such then the arguments from Applicant on calling the part of the device of Civco beneath the mask a part of the “retainer means” (such as needing to take the mask off) are found unpersuasive as the arguments rely on the presumption of being persuasive with that being a part of the retainer means.
Fifth Argument:
	Prior art does not disclose the invention of claim 13 for separating the tongue diverter while in the mouth.
	Examiner’s Response:
11/23/2020 have been fully considered but they are not persuasive. The invention of White is capable of having the tongue diverter 10 be removed while the bite block is in engagement with the teeth because of the combination with Liang, see claim rejection below.
Sixth Argument:
	Prior art does not disclose new claim 24.
	Examiner’s Response:
	Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. See rejection of claim 24 below, wherein the claim as written rejectable under Civco.
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
	Updated Civco link in the NPL references section.
	New grounds of rejection necessitated by amendment.

Claim Objections
Claim 18 objected to because of the following informalities:  “securing the retention mask (400) to the bite-block (100) with a releasable and fully removable, engageable retainer means (300), while the retention mask (400) is in a functional position, engageable retainer means (300)” should be - securing the retention mask (400) to the bite-block (100) with a releasable and fully removable, engageable retainer means (300), while the retention mask (400) is in a functional position- (remove the extra recitation of “engageable retainer means”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13, the amended claim limitation “while the bite block (100) remains engaged with the maxillary and mandibular teeth of the patient” is new matter as it is not shown or stated within the instant disclosure that this is an functional aspect of the invention, nor what part of the device structurally is enabling such intended use because of this lack of disclosure. 
Firstly, the drawings of Figures 10-11 show the tongue diverter tool 240 interacting with the tongue diverter receiver 140 in order to disengage the diverter 200 from the bite block 100. However, these Figures 10-11 do not show such function being performed in the mouth of the user at all and as such further lack such function being performed when the bite block is interacting with the maxillary and mandibular teeth of the user.

As such, this claim amendment is new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 11-12, 14, 16-17, 21-24  are rejected under 35 U.S.C. 103 over CIVCO Radiotherapy (See Youtube link in PTO-892), henceforth Civco, in view of Coppens (US 20160095739 A1) in view of White (US 3774616 A).
Regarding claim 1, Civco discloses a bite block immobilization system (See Figure 1) comprising:
a bite block (See Figure 2) having a dental interface releasably engageable with a plurality of teeth of a patient (See Figure 2, see 19:38-20:50 where the bite block is molded to the patient’s dentition), and a bite block-retention mask interface (See Figure 2) releasably engageable with a retention mask (See Figure 1, see 20:49-21:20 where the mask is brought over and the mask interface with the tines);
the retention mask (See Figure 1) being releasably and memorably moldable to the contours of a face of the patient (see 21:22-21:57 where the mask is memorably molded to the face of the patient and then removed); and 
a retainer means (See Figures 1 and 2) cooperating with the bite block (See Figure 2, where the retainer means is cooperating with the bite block) and the retention mask (See Figure 1, where the mask is between the retainer means and the bite block – mask interface, see 21:10-21:22) to releasably secure the bite block and the retention mask (See 19:47-19:52 where the retainer means and bite block are easily separated, making it the bite block and retention mask be removably connected).

However, Coppens teaches an analogous retention mask 10 (See Figures 1-5) and an analogous bite block 902 (Figures 10-12) for usage with the mask 10 (See Figures 4-5) and the bite block 902 also comprises an analogous removable retainer means 900 (See Figures 10-12 and [0031]) wherein the bite block 902 has an integral bite-block airway passage 904 (Figures 10-12, see [0047]) and its dental interface being substantially ring-shaped (See Figures 10-12, wherein the external surface of 902 is ring-shaped) and oriented parallel to a direction of bite (See Figures 10-12 in view of Figure 5 wherein the ring shape is going to be parallel to the bite (vertical direction) of the bite as the maxilla will hit the top of the ring and the mandibular jaw will bite into the bottom of the ring, also see [0055]) and having a maxillary dental engagement and a mandibular dental engagement (See Figures 10-12 in view of Figure 5 and [0055] wherein when biting the maxillary and mandibular will become engaged with the bite block), wherein this bite block shape allows the head to be firmly immobilized in relation to the mask [0041] which is the same function as Civco, and further provides the ability to allow the patient to breathe while biting into the bite block 902 [0047].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bite block of Civco (See Annotated Figures of Civco) to be the shape/construction of Coppens as taught above in order to provide the ability of the patient to breathe with a retention mask bite block in his/her mouth (Coppens [0041, 0047]).
As combined, Civco does not disclose wherein the bite block releasably cooperates at a tongue diverter receiver with a tongue diverter.
However, White teaches an analogous bite block (See Abstract, see Figures 1-3) with an analogous integral airway 15 (See Figures 1-3) that releasably cooperates at a tongue diverter 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the receivers 13/17 and tongue diverter 10 as taught by White (including all structures of diverter 10) to the bite block of Civco in order to stop the tongue from being swallowed (White Col. 2 lines 49-54) during the procedure; wherein the diverter 10 of White is capable of tongue diversion in the caudal direction as the tongue is pushed downward (Col. 4 lines 39-43).
As combined, White further teaches the tongue diverter 10 is capable of tongue diversion in a cephalic and lateral direction relative to the patient, and in a multi-axial direction (See Col. 2 lines 40-55, wherein the tongue diverter 10 is may of low (slight) resilience plastic (polyethylene copolymer) thus having a degree of flexibility, of which then the tongue diverter 10 is capable of its shape being manipulated via external forces, wherein the height of the diverter 10 could be altered thus causing diversion in the vertical (cephalic) direction, and if a nurse/doctor/dentist moves the external aspect of the device as combined, then the internal tongue diverter 10 will move wherein this movement is capable of moving the tongue upwardly (cephalically) or further downward (caudally) or lateral if moved externally side to side and even further the device can be manipulated to move the tongue in a multi-axial direction if the external aspects of the device as combined are moved in a multi-directional fashion) (See Figure 2 wherein there is a lack of sidewalls blocking the tongue area beneath the tongue diverter 10, thus the tongue is able to move laterally beneath tongue diverter 10, and thus the diverter 10 is capable of diversion (direction) of the tongue in the lateral direction) (See Figure 2, wherein the curve of tongue diverter 10 is capable of causing the front of the tongue to be 


    PNG
    media_image1.png
    629
    1023
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    582
    693
    media_image2.png
    Greyscale

Regarding claim 6, Civco in view of Coppens in view of White discloses the invention of claim 1 above.
As combined, Civco further discloses the dental interface further comprises a moldable thermoplastic ring (firstly, see modification in view of Coppens in claim 1 above, wherein the dental interface/bite block are in the form of a ring) (see 19:50-20:50 where the dental interface of Civco is made moldable through the use of heat indicating that it is moldable thermoplastic, and then as combined the ring shaped dental interface is a moldable thermoplastic ring).
Regarding claim 7, Civco in view of Coppens in view of White discloses the invention of claim 1 above.

Regarding claim 8, Civco in view of Coppens in view of White discloses the invention of claim 1 above.
As combined, White further teaches wherein the tongue diverter 10 further comprises a diverter airway 29 (See Figure 2; Col. 3 lines 3-10, the airway 29 receives a breathing tube which as shown in Figures 1-5 may extend through analogous integral airway 15).
Regarding claim 9, Civco in view of Coppens in view of White discloses the invention of claim 1 above.
As combined, White further teaches wherein the tongue diverter 10 further comprises a lingual interface (See Figure 2; Col. 2 line 68 – Col. 3 line 2, the diverter 10 goes over the tongue thus the underside of channel 29 would have a lingual interface which interacts with the tongue).
Regarding claim 11, Civco in view of Coppens in view of White discloses the invention of claim 1 above.
As combined, Civco further discloses the retainer means (See Figure 2) is releasably engageable with bite block and the retention mask by means of an interface retainer (See Figures 1-2, wherein as claimed the retainer means as pointed to is the interface retainer) releasable securing the bite block to the retention mask (See Figure 1, also see 21:10-21:20 for the releasable securement wherein the interface retainer plate has been pushed onto the bite block to engage the mesh to it).
Regarding claim 12, Civco in view of Coppens in view of White discloses the invention of claim 11 above.

Regarding claim 14, Civco discloses a bite block immobilization system (See Figure 1) comprising:
a bite block (See Figure 2) having a dental interface releasably and directly engageable with a plurality of the maxillary and mandibular teeth of a patient (See Figure 2, see 19:38-20:50 where the bite block is molded to the patient’s dentition, wherein when the mouth is closed tightly then the maxillary teeth may engage with the top portion and the mandibular teeth may engage with the underside of the bite block which is direct engagement), and a bite block-retention mask interface (See Figure 2) releasably engageable with a retention mask (See Figure 1, see 20:49-21:20 where the mask is brought over and the mask interface with the tines);
the retention mask (See Figure 1) being releasably and memorably moldable to the contours of a face of the patient (see 21:22-21:57 where the mask is memorably molded to the face of the patient and then removed); and 
a retainer means (See Figures 1 and 2) cooperating with the bite block (See Figure 2, where the retainer means is cooperating with the bite block) and the retention mask (See Figure 1, where the mask is between the retainer means and the bite block – mask interface, see 21:10-21:22) to releasably secure the bite block and the retention mask (See 19:47-19:52 where the retainer means and bite block are easily separated, making it the bite block and retention mask be removably connected).

However, Coppens teaches an analogous retention mask 10 (See Figures 1-5) and an analogous bite block 902 (Figures 10-12) for usage with the mask 10 (See Figures 4-5) and the bite block 902 also comprises an analogous removable retainer means 900 (See Figures 10-12 and [0031]) wherein the bite block 902 has an integral bite-block airway passage 904 (Figures 10-12, see [0047]) and its dental interface being substantially ring-shaped (See Figures 10-12, wherein the external surface of 902 is ring-shaped) and oriented parallel to a direction of bite (See Figures 10-12 in view of Figure 5 wherein the ring shape is going to be parallel to the bite (vertical direction) of the bite as the maxilla will hit the top of the ring and the mandibular jaw will bite into the bottom of the ring, also see [0055]) and having a maxillary dental engagement and a mandibular dental engagement (See Figures 10-12 in view of Figure 5 and [0055] wherein when biting the maxillary and mandibular will become engaged with the bite block), wherein this bite block shape allows the head to be firmly immobilized in relation to the mask [0041] which is the same function as Civco, and further provides the ability to allow the patient to breathe while biting into the bite block 902 [0047].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bite block of Civco (See Annotated Figures of Civco) to be the shape/construction of Coppens as taught above in order to provide the ability of the patient to breathe with a retention mask bite block in his/her mouth (Coppens [0041, 0047]).
As combined, Civco does not disclose wherein the bite block releasably cooperates at a tongue diverter receiver with a tongue diverter.
However, White teaches an analogous bite block (See Abstract, see Figures 1-3) with an analogous integral airway 15 (See Figures 1-3) that releasably cooperates at a tongue diverter 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the receivers 13/17 and tongue diverter 10 as taught by White (including all structures of diverter 10) to the bite block of Civco in order to stop the tongue from being swallowed (White Col. 2 lines 49-54) during the procedure; wherein the diverter 10 of White is capable of tongue diversion in the caudal direction as the tongue is pushed downward (Col. 4 lines 39-43).
As combined, White further teaches the tongue diverter 10 is capable of tongue diversion in a cephalic and lateral direction relative to the patient, and in a multi-axial direction (See Col. 2 lines 40-55, wherein the tongue diverter 10 is may of low (slight) resilience plastic (polyethylene copolymer) thus having a degree of flexibility, of which then the tongue diverter 10 is capable of its shape being manipulated via external forces, wherein the height of the diverter 10 could be altered thus causing diversion in the vertical (cephalic) direction, and if a nurse/doctor/dentist moves the external aspect of the device as combined, then the internal tongue diverter 10 will move wherein this movement is capable of moving the tongue upwardly (cephalically) or further downward (caudally) or lateral if moved externally side to side and even further the device can be manipulated to move the tongue in a multi-axial direction if the external aspects of the device as combined are moved in a multi-directional fashion) (See Figure 2 wherein there is a lack of sidewalls blocking the tongue area beneath the tongue diverter 10, thus the tongue is able to move laterally beneath tongue diverter 10, and thus the diverter 10 is capable of diversion (direction) of the tongue in the lateral direction) (See Figure 2, wherein the curve of tongue diverter 10 is capable of causing the front of the tongue to be 
As combined, White further teaches wherein the tongue diverter 10 further comprises a lingual interface (See Figure 2; Col. 2 line 68 – Col. 3 line 2, the diverter 10 goes over the tongue thus the underside of channel 29 would have a lingual interface which interacts with the tongue).
As combined, White further teaches wherein the tongue diverter 10 further comprises a diverter airway 29 (See Figure 2; Col. 3 lines 3-10, the airway 29 receives a breathing tube which as shown in Figures 1-5 may extend through analogous integral airway 15).
Regarding claim 16, Civco in view of White in view of Coppens discloses the invention of claim 14 above.
As combined, Civco further discloses the retainer means (See Figure 2) is releasably engageable with bite block and the retention mask by means of an interface retainer (See Figures 1-2, wherein as claimed the retainer means as pointed to is the interface retainer) fully and releasably securing the bite block to the retention mask (See Figures 1-2, also see 21:10-21:20 for the releasable securement wherein the interface retainer plate has been pushed onto the bite block to engage the mesh to it).
Regarding claim 17, Civco in view of White in view of Coppens discloses the invention of claim 16 above.
As combined, Civco further discloses wherein the interface retainer (See Figures 1 and 2) is a humanly releasable digital manipulator (see 19:48-19:54 wherein the interface retainer is used through the use of human digits (thus digitally) to be a releasable connection by pulling it away from the bite block with fingers).
Regarding claim 21, Civco in view of White in view of Coppens discloses the invention of claim 1 above.

Regarding claim 22, Civco in view of White in view of Coppens discloses the invention of claim 1 above.
As combined, Coppens further teaches wherein the bite-block (see 902 in Figures 10-12) substantially circumferentially surrounds the integral bite-block airway passage 904 (See Figures 10-12, bite block surrounds the passages 904).
Regarding claim 23, Civco in view of White in view of Coppens discloses the invention of claim 1 above.
As combined, Coppens further teaches wherein the integral bite-block airway passage 904 (See Figures 10-12) has at least one continuous wall enclosing a volume (See Figures 10-12 wherein the passages 904 each have at least one continuous wall enclosing the volume of the passage itself).
Regarding claim 24, Civco in view of White in view of Coppens discloses the invention of claim 17 above.
As combined, Civco further discloses wherein the interface retainer (See Figures 1-2) is a humanly releasable digital manipulator (see 19:48-19:54 wherein the interface retainer is used through the use of human digits (thus digitally) to be a releasable connection by pulling it away from the bite block with fingers) that is shaped to mold the retention mask to conform to a plurality of surfaces of the bite-block (see 21:05 – 21:20 of Civco video, wherein the retention mask conforms to the front and side surfaces of the bite block pieces as indicated in Annotated Figure 2 of Civco and wherein this molding is assisted by the shape of the interface retainer as indicated causing a pressure of the mask to mold and conform onto the bite block as seen in the video).
Claim 5 is rejected under 35 U.S.C. 103 over Civco (See Youtube link in PTO-892) in view of Coppens (US 20160095739 A1) in view of White (US 3774616 A) in view of Jacobs (US 3236235 A).
Regarding claim 5, Civco in view of Coppens in view of White discloses the invention of claim 1 above.
As combined, Civco does not disclose the dental interface (See Figure 2) further comprises a dental impression putty.
However, Jacobs teaches an analogous bite block 10 (See Figure 1) with a dental interface 11 which includes a dental impression putty 12 (Col. 2 lines 39-40) which provides a more customized and improved fit of the bite block to the user (Col. 2 line 62 – Col. 3 line 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added dental impression putty 12 as taught by Jacobs to the dental interface of Civco in order to further improve the fit of the bite block (Jacobs Col. 2 line 62 – Col. 3 line 4).
Claims 13 is rejected under 35 U.S.C. 103 over Civco (See Youtube link in PTO-892) in view of Coppens (US 20160095739 A1) in view of White (US 3774616 A) in further view of Liang (US 9735507 B1).
Regarding claim 13, Civco in view of White in view of Coppens discloses the invention of claim 1 above.
As combined, Civco does not explicitly disclose wherein a tongue diverter removal tool is releasably engageable with the tongue diverter receiver 13/17 to releasably disengage the tongue diverter 10 and the bite block (See Figure 2).
White does further teach that the detents 31 of the airway 10 (diverter) are serrated to provide a place for finger engagement and that the detents 31 (also may be called barbs) move slidably along the front plate 13 (a cam engagement) towards each other to permit passage through the apertures 17 (White Col. 3 lines 28-42).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Civco in view of White to include a removal tool 40 for releasably engaging with the tongue diverter receiver 13/17 of Civco in view of White to releasably disengage the tongue diverter 10 and the bite block of Civco in view of White given that the these structures and problem to be solved (disengaging structures connected via barbs) of Liang would permit an alternate solution from just manually disengaging the devices as taught by White, and even further using a tool 40 instead of fingers would permit a more sterile and safe usage of a medical device. 
Furthermore, as combined, Civco discloses the disengagement may happen while the bite block remains engaged with the maxillary and mandibular teeth of the patient (as combined, when the removal tool 40 of Liang (see above) is engaged then the tongue diverter receiver 13/17 and diverter 10 will be pushed backward (See Figures 1-5 of White), and there is no structure stopping these structures from extending back into the mouth while the bite block is engaged, and thus this function is capable by the device of Civco as combined.
Claims 18-20 are rejected under 35 U.S.C. 103 over Civco (See Youtube link in PTO-892) in view of Coppens (US 20160095739 A1).
Regarding claim 18, Civco discloses a method for forming a bite block immobilization system (See Figures 1-2, see formed device) comprising the steps of:
1. placing a bite block (See Figure 2) between and directly engageable with the maxilla and mandible of a human patient (see 20:40-20:54, wherein the bite block is between the maxilla and mandible, and when in the mouth the teeth of the maxilla engage with the dental interface as shown in Figure 2, and the mandibular teeth are able to bite into the bottom area of the dental interface when the mouth is fully closed, thus engaging both the maxilla and mandible); 
2. placing a thermally moldable retention mask (See Figure 1), in a moldable state, over at least a portion of a face of the human patient (see 20:52-21:10); 
3. securing the retention mask to the bite-block with a releasable and fully removable, engageable retainer means (see 21:10-21:20, see Figures 1-2 for the retainer means; also see 19:47-19:52 where the retainer means and bite block are easily separated, making it the bite block and retention mask be removably connected and thus the retainer means is fully removable and engageable) while the retention mask is in a functional position (See 20:55 to 21:20, wherein the retainer means is placed while the mask is functionally on the face of the person); 
4. facilitating the conversion of the retention mask to a fixed state (see 21:25-21:57 where the mask creates a fixed mold of the face).
Civco does not explicitly disclose the method comprising: 
5. disengaging and fully removing the releasable and fully removable engageable retainer means.
However, Coppens teaches an analogous mouth piece and retention mask system (See Figure 5) where the mouth piece 302 has an external retainer means 300 that is releasably engageable from the mask [0040] wherein removing the external piece allows the optical 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disengaged the releasably engageable retainer means (See Annotated Figures of Civco above) in order to improve the function of the retention mask post molding (See Coppens [0042]), wherein as shown in times 19:47-19:52 of Civco the retainer means (See Annotated Figures of Civco) is fully removable and releasable.
Regarding claim 19, Civco in view of Coppens discloses the invention of claim 18 above.
As combined, Civco further discloses comprising the step of securing the releasable engageable retainer means (See Figures 1 and 2) to the bite-block by the application of digital human pressure (See 21:10-21:20 where the retainer means is applied with the use of finger human pressure).
Regarding claim 20, Civco in view of Coppens discloses the invention of claim 18 above.
As combined, Civco further discloses comprising the step of disengaging the releasable engageable retainer means (See Figures 1 and 2) to the bite-block by the application of digital human pressure (See 19:47-19:52, where when the retainer means is disengaged it is performed by the use of digital (fingers) human pressure).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786